DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered. Claims 1, 7, 11-18 are currently pending in the application, with Claims 1, 10, 11, 13, 15-18 newly amended, and Claim 8 newly canceled. Further, the amendments to Claim 18 have overcome the 35 U.S.C. 112(b) rejection as previously set forth in the final Office action mailed 04/28/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the bottom surface of the at least one gel midsole member contacting the top surface of the first gel midsole member, the top surface of the at least one gel midsole member contacting the bottom surface of the second gel midsole member, the bottom surface of the first gel midsole member contacting the outsole” should read “the bottom surface of the at least one gel midsole member contacting the top surface of the first foam midsole member, the top surface of the at least one gel midsole member contacting the bottom surface of the second foam midsole member, the bottom surface of the first foam midsole member contacting the outsole.” as there does not appear to be a first and second gel midsole member claimed, and to keep in line with the limitations previously in Claim 8 that are now recited in Claim 1.  
“against the upper surface of the at least one foam midsole member” in claim 1 should read “against the top surface of the second foam midsole member”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacorazza et al. (US 2004/0187350).
Regarding Claim 1, Lacorazza et al. teaches a shoe (202) comprising: a sole (203); and an upper (see annotated Fig.) secured to the sole; the sole having a sole heel end and a sole toe end, the sole extending longitudinally from the sole heel end to the sole toe end (annotated fig. 2 shows the sole extending from the sole heel end to the sole toe end), the sole having a lateral side extending longitudinally from the sole heel end to the sole toe end and a medial side extending longitudinally from the sole heel end to the sole toe end, the sole extending transversely from the lateral side to the medial side (fig. 2A shows the medial and lateral side and the sole extending therebetween, both extending longitudinally from heel end to toe end), the sole including a sole heel region (205), a sole midfoot region (see annotated Fig.), a sole forefoot region (207), and a sole toe region (see annotated Fig.), the sole heel region extending longitudinally from the sole heel end to the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region to the sole forefoot region, the sole forefoot region extending longitudinally from the sole midfoot region to the sole toe region, the sole toe region extending longitudinally from the sole forefoot region to the sole toe end (fig. 2 shows the sole extending from the sole toe end to the sole heel end and extending through the heel, midfoot, forefoot, and toe regions along the way); the sole comprising a midsole (210, 220, 230) and an outsole (232); the midsole comprising a first foam midsole member (230), a second foam midsole member (210), and at least one gel midsole member (220), the first (230) and second (210) foam midsole members being of foam (paragraph [0063], “first layer 210 is preferably made of a resilient material, such as a high-density foam or rubber. A second layer 230 disposed beneath first layer 210 is also preferably made of a resilient material, preferably the same material as first layer 210”), the first and second foam midsole members extending continuously from the sole heel region to the sole toe region (fig. 2 shows the first and second foam midsole members (230, 210) extending continuously from the sole heel to the sole toe region), the at least one gel midsole member being of gel (paragraph [0064], “transition layer 220 may be made of rubber, flexible plastic, low-density foam, or a gel-filled shell”), the first foam midsole (230) member having a top surface (see annotated Fig.) and a bottom surface (see annotated Fig.), the second foam midsole member (210) having a top surface (see annotated Fig.) and a bottom surface (see annotated Fig.), the at least one gel midsole member (220) having a top surface (see annotated Fig.) and a bottom surface (see annotated Fig.) (annotated fig. 2 shows each of the first and second foam midsole members and the at least one gel midsole member having a top and bottom surface), the bottom surface of the at least one gel midsole member-2-U.S. Patent Appl. No. 16/944,915 (220)Attorney Docket No: 56503-192496 contacting the top surface of the first foam midsole member (230), the top surface of the at least one gel midsole member (220) contacting the bottom surface of the second foam midsole member (210), the bottom surface of the first foam midsole (230) member contacting the outsole (232) (fig. 2 shows the second foam midsole member (210) arranged directly on top of the at least one gel midsole member (220), the at least one gel midsole member (220) arranged on top of the first foam midsole member (230), and the first midsole member (230) arranged directly on top of the outsole (232), resulting in the claimed contact of the respective top and bottom surfaces); the at least one gel midsole member (220) being located between the first foam midsole member (230) and the second foam midsole member (210) and spacing the first foam midsole member from the second foam midsole member, such that when a wearer, wearing the shoe with the outsole in contact with a horizontal surface such as the ground, applies a downward force toward the horizontal surface and against the upper surface of the at least one foam midsole member, all of such downward force is transmitted from the second foam midsole member to first foam midsole member and the outsole via the at least one gel midsole member (fig. 2 shows the at least one gel midsole member (220) arranged between the first and second foam midsole members (230, 210) such that all of a downward force placed on the upper surface of  the second foam midsole member (210) would be transferred to the first foam midsole member (220) via the gel midsole member).
Regarding Claim 10, Lacorazza et al. teaches all of the limitations of Claim 7, as discussed in the rejections above. Lacorazza et al. further teaches wherein the first foam midsole member (230) extends continuously from the sole heel end to the sole toe end, and wherein the second foam midsole (210) member extends continuously from the sole heel end to the sole toe end (fig. 2 shows the first and second foam midsole members (230, 210) extending continuously from a sole heel end to a toe heel end).
Regarding Claim 15, Lacorazza et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. Lacorazza et al. further teaches wherein the at least one gel midsole member (220) is arranged and configured such that no element of the upper (see annotated Fig.) or the midsole above the first foam midsole member (230) bottom surface contacts the outsole (232) (Fig. 2 shows none of the upper and midsole above the bottom surface of the first foam midsole member (230) contacting the outsole (232)).
Regarding Claim 16, Lacorazza et al. teaches a shoe (202) comprising: a sole (203); and an upper (see annotated Fig.) secured to the sole; the sole having a sole heel end and a sole toe end, the sole extending longitudinally from the sole heel end to the sole toe end (annotated fig. 2 shows the sole extending from the sole heel end to the sole toe end), the sole having a lateral side extending longitudinally from the sole heel end to the sole toe end and a medial side extending longitudinally from the sole heel end to the sole toe end, the sole extending transversely from the lateral side to the medial side (fig. 2A shows the medial and lateral side and the sole extending therebetween, both extending longitudinally from heel end to toe end), the sole including a sole heel region (205), a sole midfoot region (see annotated Fig.), a sole forefoot region (207), and a sole toe region (see annotated Fig.), the sole heel region extending longitudinally from the sole heel end to the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region to the sole forefoot region, the sole forefoot region extending longitudinally from the sole midfoot region to the sole toe region, the sole toe region extending longitudinally from the sole forefoot region to the sole toe end (fig. 2 shows the sole extending from the sole toe end to the sole heel end and extending through the heel, midfoot, forefoot, and toe regions along the way); the sole comprising a midsole (210, 220, 230) and an outsole (232); the midsole comprising a first foam midsole member (230), a second foam midsole member (210), and at least one gel midsole member (220), the first (230) and second (210) foam midsole members being of foam (paragraph [0063], “first layer 210 is preferably made of a resilient material, such as a high-density foam or rubber. A second layer 230 disposed beneath first layer 210 is also preferably made of a resilient material, preferably the same material as first layer 210”), the first and second foam midsole members extending continuously from the sole heel region to the sole toe region (fig. 2 shows the first and second foam midsole members (230, 210) extending continuously from the sole heel to the sole toe region), the at least one gel midsole member being of gel (paragraph [0064], “transition layer 220 may be made of rubber, flexible plastic, low-density foam, or a gel-filled shell”); the at least one gel midsole member (220) being between the first foam midsole member (230) and the second foam midsole member (210) and spacing the first foam midsole member from the second foam midsole member, such that when a wearer, wearing the shoe with the outsole in contact with a horizontal surface such as the ground, applies a downward force toward the horizontal surface and against the upper surface of the at least one foam midsole member, at least 75% of such downward force is transmitted from the second foam midsole member to first foam midsole member and the outsole via the at least one gel midsole member (fig. 2 shows the at least one gel midsole member (220) arranged between the first and second foam midsole members (230, 210) such that all, and therein at least 75%, of a downward force placed on the upper surface of  the second foam midsole member (210) would be transferred to the first foam midsole member (220) via the gel midsole member).
Regarding Claim 17, Lacorazza et al. teaches all of the limitations of the shoe of Claim 16, as discussed in the rejections above. Lacorazza et al. further teaches wherein the at least one gel midsole member (220) being between the first foam midsole member (230) and the second foam midsole member (210) and spacing the first foam midsole member from the second foam midsole member, such that when a wearer, wearing the shoe with the outsole in contact with a horizontal surface such as the ground, applies a downward force toward the horizontal surface and against the upper surface of the at least one foam midsole member, at least 90% of such downward force is transmitted from the second foam midsole member to first foam midsole member and the outsole via the at least one gel midsole member (fig. 2 shows the at least one gel midsole member (220) arranged between the first and second foam midsole members (230, 210) such that all, and therein at least 90%, of a downward force placed on the upper surface of  the second foam midsole member (210) would be transferred to the first foam midsole member (220) via the gel midsole member).
Regarding Claim 18, Lacorazza et al. teaches a shoe (202) comprising: a sole (203); and an upper (see annotated Fig.) secured to the sole; the sole having a sole heel end and a sole toe end, the sole extending longitudinally from the sole heel end to the sole toe end (annotated fig. 2 shows the sole extending from the sole heel end to the sole toe end), the sole having a lateral side extending longitudinally from the sole heel end to the sole toe end and a medial side extending longitudinally from the sole heel end to the sole toe end, the sole extending transversely from the lateral side to the medial side (fig. 2A shows the medial and lateral side and the sole extending therebetween, both extending longitudinally from heel end to toe end), the sole including a sole heel region (205), a sole midfoot region (see annotated Fig.), a sole forefoot region (207), and a sole toe region (see annotated Fig.), the sole heel region extending longitudinally from the sole heel end to the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region to the sole forefoot region, the sole forefoot region extending longitudinally from the sole midfoot region to the sole toe region, the sole toe region extending longitudinally from the sole forefoot region to the sole toe end (fig. 2 shows the sole extending from the sole toe end to the sole heel end and extending through the heel, midfoot, forefoot, and toe regions along the way); the sole comprising a midsole (210, 220, 230) and an outsole (232); the midsole comprising a foam midsole member (230) and at least one gel midsole member (220), the foam midsole member being of foam  (paragraph [0063], “first layer 210 is preferably made of a resilient material, such as a high-density foam or rubber. A second layer 230 disposed beneath first layer 210 is also preferably made of a resilient material, preferably the same material as first layer 210”), the foam midsole member extending continuously from the sole heel region to the sole toe region (fig. 2 shows the first and second foam midsole members (230, 210) extending continuously from the sole heel to the sole toe region), the at least one gel midsole member being of gel and having a gel midsole member bottom surface (see annotated Fig.) (paragraph [0064], “transition layer 220 may be made of rubber, flexible plastic, low-density foam, or a gel-filled shell”; fig. 2 shows the at least one gel midsole member having a bottom surface), the foam midsole member (230) being between the at least one gel midsole member (220) and the outsole (232) (fig. 2 shows the foam midsole member (230) being between the at least one gel midsole member (220) and the outsole (232)); the at least one gel midsole member (220) being arranged and configured such that no element of the upper (see annotated Fig.) above the gel midsole member bottom surface contacts the foam midsole member (230) (annotated fig. 2 shows that no element of the upper above the gel midsole member bottom surface contacts the foam midsole member (230)).

    PNG
    media_image1.png
    501
    1039
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    695
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacorazza et al. (US 2004/0187350) in view of Cass et al. (US 2021/0052034).
Regarding Claim 7, Lacorazza et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Lacorazza et al. does not teach wherein the at least one gel midsole member comprises a forefoot gel midsole member located in the sole forefoot region and a heel gel midsole member located in the sole heel region, the forefoot gel midsole member being longitudinally spaced from the heel gel midsole member.
Attention is drawn to Cass et al., which teaches an analogous article of footwear. Cass et al. teaches a shoe (10) comprising: a sole (20); and an upper (17) secured to the sole (fig. 1 shows the upper (!7) secured to the sole (20)); the sole having a sole heel end and a sole toe end, the sole extending longitudinally from the sole heel end to the sole toe end, the sole having a lateral side extending longitudinally from the sole heel end to the sole toe end and a medial side extending longitudinally from the sole heel end to the sole toe end, the sole extending transversely from the lateral side to the medial side, the sole including a sole heel region (16), a sole midfoot region (14), a sole forefoot region (12), and a sole toe region, the sole heel region extending longitudinally from the sole heel end to the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region to the sole forefoot region, the sole forefoot region extending longitudinally from the sole midfoot region to the sole toe region, the sole toe region extending longitudinally from the sole forefoot region to the sole toe end (fig. 3 shows the sole extending from a heel end to a toe end, and from a medial to a lateral side, therein including all of the regions as recited above); the sole comprising a midsole (30, 40) and an outsole (50); the midsole comprising a first midsole member (30) and at least one gel midsole member (40),  first midsole member extending continuously from the sole heel region to the sole toe region (fig. 1 shows the first midsole member (30) extending from the sole heel region (16) to the toe heel region (included in the forefoot region (12))), the at least one gel midsole member (40) being of gel (paragraph [0048], “the sole pods can be constructed from ethyl vinyl acetate (EVA), polyurethane (PU), latex, foam, a gel or other materials,” wherein the sole pods are referring to the at least one gel midsole member (40)), the first midsole member having a top surface (31) and a bottom surface (32), the at least one gel midsole member having a top surface and a bottom surface (fig. 3 shows the top and bottom surfaces of the at least one gel midsole member (40)); the at least one gel midsole member (40) being located below the first midsole member (30) (fig. 3 shows the at least one gel midsole member (40) stacked below the first midsole member (30)). Cass et al. further teaches wherein the at least one gel midsole member (40) comprises a forefoot gel midsole member (45T) located in the sole forefoot region (12) and a heel gel midsole member (45H) located in the sole heel region (16), the forefoot gel midsole member (45T) being longitudinally spaced from the heel gel midsole member (45H) (fig. 3 shows the forefoot gel midsole member (45T) being spaced apart longitudinally from the heel gel midsole member (45H), and each gel midsole member being located in their respective region. Examiner notes that Cass et al. shows more than 2 gel midsole members in fig. 3, however discloses that there may be just two in paragraph [0050], “the at least one gel midsole member comprises a forefoot gel midsole member located in the sole forefoot region and a heel gel midsole member located in the sole heel region, the forefoot gel midsole member being longitudinally spaced from the heel gel midsole member,” wherein sole pods are referring to the at least one gel midsole member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacorazza et al. to include the teachings of Cass et al. such that the at least one gel midsole member comprises a forefoot gel midsole member located in the sole forefoot region and a heel gel midsole member located in the sole heel region, the forefoot gel midsole member being longitudinally spaced from the heel gel midsole member so as to provide cushioning to the midsole while allowing for individual reaction for each of the at least one gel midsole members, especially as Lacorazza et al. teaches that the at least one gel midsole layer can “be disposed anywhere on or in sole” (paragraph [0065]) (Cass et al. paragraph [0047], “Each of the respective sole pods can operate to provide some level of cushioning to the footwear. The sole pods can be collectively referred to as a midsole, even though the pods themselves are independent and individually constructed, and also separately compress and react independent of one another as described below”).
Regarding Claim 14, Lacorazza et al. teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Lacorazza et al. does not teach wherein the at least one gel midsole member has an Asker C hardness between 50 and 55.
Attention is drawn to Cass et al., which teaches an analogous article of footwear. Cass et al. teaches a shoe (10) comprising: a sole (20); and an upper secured to the sole; the sole having a sole heel end and a sole toe end, the sole extending longitudinally from the sole heel end to the sole toe end, the sole having a lateral side extending longitudinally from the sole heel end to the sole toe end and a medial side extending longitudinally from the sole heel end to the sole toe end, the sole extending transversely from the lateral side to the medial side, the sole including a sole heel region (16), a sole midfoot region (14), a sole forefoot region (12), and a sole toe region, the sole heel region extending longitudinally from the sole heel end to the sole midfoot region, the sole midfoot region extending longitudinally from the sole heel region to the sole forefoot region, the sole forefoot region extending longitudinally from the sole midfoot region to the sole toe region, the sole toe region extending longitudinally from the sole forefoot region to the sole toe end (fig. 3 shows the sole extending from a heel end to a toe end, and from a medial to a lateral side, therein including all of the regions as recited above); the sole comprising a midsole (30, 40) and an outsole (50); the midsole comprising a first midsole member (30) and at least one gel midsole member (40),  first midsole member extending continuously from the sole heel region to the sole toe region (fig. 1 shows the first midsole member (30) extending from the sole heel region (16) to the toe heel region (included in the forefoot region (12))), the at least one gel midsole member (40) being of gel (paragraph [0048], “the sole pods can be constructed from ethyl vinyl acetate (EVA), polyurethane (PU), latex, foam, a gel or other materials,” wherein the sole pods are referring to the at least one gel midsole member (40)), the first midsole member having a top surface (31) and a bottom surface (32), the at least one gel midsole member having a top surface and a bottom surface (fig. 3 shows the top and bottom surfaces of the at least one gel midsole member (40)); the at least one gel midsole member (40) being located below the first midsole member (30) (fig. 3 shows the at least one gel midsole member (40) stacked below the first midsole member (30)). Cass et al. further teaches wherein the at least one gel midsole member has an Asker C hardness between 50 and 55 (paragraph [0048], “For example, the sole pods can be constructed from ethyl vinyl acetate (EVA), polyurethane (PU), latex, foam, a gel or other materials… The midsole material can have a durometer, optionally about 30 Asker C to about 65 Asker C”; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacorazza et al. to include the teachings of Cass et al. such that the at least one gel midsole member has an Asker C hardness between 50 and 55 so as to provide cushioning and flexibility to the sole while maintaining wear resistance, especially as Lacorazza is silent as to the material properties of the gel midsole member (paragraph [0048], “Generally, the density of each individual sole pod can be such that it compresses relatively easily to provide cushion to the wearer's foot, for example, the heel and/or the forefoot… In general, harder materials have more wear resistance, but they are also less flexible. Conversely, softer materials possess less wear resistance, but are more flexible”).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacorazza et al. (US 2004/0187350) in view of Kita (US 6625905).
Regarding Claim 11, Lacorazza et al. teaches all of the limitations of Claim 7, as discussed in the rejections above. 
Lacorazza et al. does not teach wherein the outsole comprises an outsole forefoot opening in the sole forefoot region and the first foam midsole member comprises a forefoot midsole opening in the sole forefoot region such that the forefoot gel midsole member is visible as viewed from a bottom plan view of the shoe.
Attention is drawn to Kita, which teaches an analogous article of footwear. Kita teaches a shoe (1) comprising a sole; an upper (2) secured to the sole (Fig. 1 shows the upper (2) secured to a sole structure); the sole comprising a midsole (reference characters 3-7, collectively) and an outsole (8,9); the midsole comprising a first foam midsole member (5), a second foam midsole member (3) and at least one other midsole member (6), the at least one foam midsole member (3, 5) being of foam (col. 4 ll. 31-33, “Each of the midsoles 3-5 is generally formed of a soft elastic material having good cushioning properties. Specifically, thermoplastic synthetic resin foam”), the first foam midsole member (5) having an top surface and a bottom surface, the second foam midsole (3) member having a top surface and a bottom surface, the at least one additional midsole member (6) having a top surface and a bottom surface (fig. 1 shows each of the first and second foam midsole members (5, 3) and the at least one additional midsole member (6)) having top and bottom surfaces), the bottom surface of the at least one additional midsole member (6) contacting the top surface of the first foam midsole member (5), the top surface of the at least one additional midsole member (6) contacting the bottom surface of the second foam midsole member (3), the bottom surface of the first foam midsole member (5) contacting the outsole (8, 9) (fig. 1 shows the first and second foam midsole members (5, 3) and the at least one additional midsole member (6) arranged such that the top and bottom surfaces of the members are arranged and contacting one another as claimed); the at least one other midsole member (6) being located between the first foam midsole member (5) and the second foam midsole member (3) and spacing the first foam midsole member (5) from the second foam midsole member (3) (Fig. 1 shows the at least one other midsole member (6) spacing the first (5) and second (3) foam midsole members apart from one another). Kita further teaches wherein the outsole (8,9) comprises an outsole forefoot opening (see annotated Fig.) in the sole forefoot region and the first foam midsole member (4, 5) comprises a forefoot midsole opening (see annotated Fig.) in the sole forefoot region such that the other midsole member (6) is visible as viewed from a bottom plan view of the shoe (annotated Fig. 2 shows a  bottom plan of the shoe wherein the other midsole member (6) is visible due to openings formed in the forefoot of the outsole (8,9) and first foam midsole member (4,5); col. 5 ll. 8-10, “as shown in FIGS. 2 and 6, a vertically extending hole 40 is formed at a central portion of the lower midsole 4.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacorazza et al.to include the teachings of Kita such that the outsole comprises an outsole forefoot opening in the sole forefoot region and the first foam midsole member comprises a forefoot midsole opening in the sole forefoot region such that the forefoot gel midsole member is visible as viewed from a bottom plan view of the shoe to add to the visual and aesthetic effects of the shoes.
Regarding Claim 12, Lacorazza et al. teaches all of the limitations of Claim 11, as discussed in the rejections above. 
Lacorazza et al. does not teach wherein the outsole comprises an outsole heel region opening in the sole heel region and the first foam midsole member comprises a heel midsole opening in the sole heel region such that the heel gel midsole member is visible as viewed from a bottom plan view of the shoe.
Attention is drawn to Kita, which teaches an analogous article of footwear. Kita teaches a shoe (1) comprising a sole; an upper (2) secured to the sole (Fig. 1 shows the upper (2) secured to a sole structure); the sole comprising a midsole (reference characters 3-7, collectively) and an outsole (8,9); the midsole comprising a first foam midsole member (5), a second foam midsole member (3) and at least one other midsole member (6), the at least one foam midsole member (3, 5) being of foam (col. 4 ll. 31-33, “Each of the midsoles 3-5 is generally formed of a soft elastic material having good cushioning properties. Specifically, thermoplastic synthetic resin foam”), the first foam midsole member (5) having an top surface and a bottom surface, the second foam midsole (3) member having a top surface and a bottom surface, the at least one additional midsole member (6) having a top surface and a bottom surface (fig. 1 shows each of the first and second foam midsole members (5, 3) and the at least one additional midsole member (6)) having top and bottom surfaces), the bottom surface of the at least one additional midsole member (6) contacting the top surface of the first foam midsole member (5), the top surface of the at least one additional midsole member (6) contacting the bottom surface of the second foam midsole member (3), the bottom surface of the first foam midsole member (5) contacting the outsole (8, 9) (fig. 1 shows the first and second foam midsole members (5, 3) and the at least one additional midsole member (6) arranged such that the top and bottom surfaces of the members are arranged and contacting one another as claimed); the at least one other midsole member (6) being located between the first foam midsole member (5) and the second foam midsole member (3) and spacing the first foam midsole member (5) from the second foam midsole member (3) (Fig. 1 shows the at least one other midsole member (6) spacing the first (5) and second (3) foam midsole members apart from one another), and wherein the outsole (8,9) comprises an outsole forefoot opening (see annotated Fig.) in the sole forefoot region and the first foam midsole member (4, 5) comprises a forefoot midsole opening (see annotated Fig.) in the sole forefoot region such that the other midsole member (6) is visible as viewed from a bottom plan view of the shoe (annotated Fig. 2 shows a  bottom plan of the shoe wherein the other midsole member (6) is visible due to openings formed in the forefoot of the outsole (8,9) and first foam midsole member (4,5); col. 5 ll. 8-10, “as shown in FIGS. 2 and 6, a vertically extending hole 40 is formed at a central portion of the lower midsole 4.”). Kita further teaches wherein the outsole (8,9) comprises an outsole heel region opening (see annotated Fig.) in the sole heel region and the first foam midsole member (4,5) comprises a heel midsole opening (see annotated Fig.) in the sole heel region such that the other midsole member (6) is visible as viewed from a bottom plan view of the shoe (annotated Fig. 2 shows a  bottom plan of the shoe wherein the other midsole member (6) is visible due to openings formed in the heel region of the outsole (8,9) and first foam midsole member (4,5); col. 5 ll. 8-10, “as shown in FIGS. 2 and 6, a vertically extending hole 40 is formed at a central portion of the lower midsole 4.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacorazza et al. to include the teachings of Kita such that the outsole comprises an outsole heel region opening in the sole heel region and the first foam midsole member comprises a heel midsole opening in the sole heel region such that the heel gel midsole member is visible as viewed from a bottom plan view of the shoe to add to the visual and aesthetic effects of the shoes.
Regarding Claim 13, Lacorazza et al. teaches all of the limitations of Claim 7, as discussed in the rejections above. 
Lacorazza et al. does not teach wherein the outsole comprises an outsole heel region opening in the sole heel region and the first foam midsole member comprises a heel midsole opening in the sole heel region such that the heel gel midsole member is visible as viewed from a bottom plan view of the shoe.
Attention is drawn to Kita, which teaches an analogous article of footwear. Kita teaches a shoe (1) comprising a sole; an upper (2) secured to the sole (Fig. 1 shows the upper (2) secured to a sole structure); the sole comprising a midsole (reference characters 3-7, collectively) and an outsole (8,9); the midsole comprising a first foam midsole member (5), a second foam midsole member (3) and at least one other midsole member (6), the at least one foam midsole member (3, 5) being of foam (col. 4 ll. 31-33, “Each of the midsoles 3-5 is generally formed of a soft elastic material having good cushioning properties. Specifically, thermoplastic synthetic resin foam”), the first foam midsole member (5) having an top surface and a bottom surface, the second foam midsole (3) member having a top surface and a bottom surface, the at least one additional midsole member (6) having a top surface and a bottom surface (fig. 1 shows each of the first and second foam midsole members (5, 3) and the at least one additional midsole member (6)) having top and bottom surfaces), the bottom surface of the at least one additional midsole member (6) contacting the top surface of the first foam midsole member (5), the top surface of the at least one additional midsole member (6) contacting the bottom surface of the second foam midsole member (3), the bottom surface of the first foam midsole member (5) contacting the outsole (8, 9) (fig. 1 shows the first and second foam midsole members (5, 3) and the at least one additional midsole member (6) arranged such that the top and bottom surfaces of the members are arranged and contacting one another as claimed); the at least one other midsole member (6) being located between the first foam midsole member (5) and the second foam midsole member (3) and spacing the first foam midsole member (5) from the second foam midsole member (3) (Fig. 1 shows the at least one other midsole member (6) spacing the first (5) and second (3) foam midsole members apart from one another). Kita further teaches wherein the outsole (8,9) comprises an outsole heel region opening (see annotated Fig.) in the sole heel region and the first foam midsole member (4,5) comprises a heel midsole opening (see annotated Fig.) in the sole heel region such that the other midsole member (6) is visible as viewed from a bottom plan view of the shoe (annotated Fig. 2 shows a  bottom plan of the shoe wherein the other midsole member (6) is visible due to openings formed in the heel region of the outsole (8,9) and first foam midsole member (4,5); col. 5 ll. 8-10, “as shown in FIGS. 2 and 6, a vertically extending hole 40 is formed at a central portion of the lower midsole 4.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfister to include the teachings of Kita such that the outsole comprises an outsole heel region opening in the sole heel region and the first foam midsole member comprises a heel midsole opening in the sole heel region such that the heel gel midsole member is visible as viewed from a bottom plan view of the shoe to add to the visual and aesthetic effects of the shoes.

    PNG
    media_image3.png
    709
    684
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent Claims 1, 16, and 18, Applicant submits that neither Pfister or Cass teach first and second foam midsole members extending continuously from the sole heel region to the sole toe region. Examiner agrees; however, such arguments are moot in view of a new grounds of rejection as set forth above in view of Lacorazza et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferrigan et al. (US 8516723) teaches an article of footwear with a first and second midsole member spaced apart by at least one additional midsole member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732